          Case 1:19-cv-01080-JDB Document 70 Filed 07/13/20 Page 1 of 6




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA




FEDERAL TRADE COMMISSION,

                  Plaintiff,
                                                          Civil Action No. 19-1080 (JDB)
             v.

SURESCRIPTS, LLC,

                  Defendant.




     Federal Trade Commission’s Response to the Court’s June 22, 2020 Minute Order

       The Court’s June 22, 2020 minute order asks the parties to address “what bearing, if any,

the Supreme Court’s decision in Liu v. SEC, [140 S. Ct. 1936 (2020)], has on this case.” The

answer is that Liu does not have any impact on this Court’s analysis of whether Surescripts’s

conduct violates the antitrust laws. Liu may, however, eventually play a role in the Court’s

consideration of appropriate relief for any such violation. But those remedial questions lie far

down the road.

       Liu addressed whether the Securities and Exchange Commission may obtain

disgorgement in a federal court enforcement action. 140 S. Ct. at 1940. The Supreme Court held

that the SEC’s request for disgorgement of a wrongdoer’s ill-gotten gains is a permissible form

of equitable relief. Id. Yet Liu did not raise or address any substantive antitrust issues that would

affect Surescripts’s potential liability. Thus, whatever Liu’s implications may be for this case at

the remedy stage, they will not be pertinent for some time. The parties are not yet even halfway

through fact discovery, and summary judgment briefing is currently scheduled to be completed
           Case 1:19-cv-01080-JDB Document 70 Filed 07/13/20 Page 2 of 6




in December 2021.1 As this Court previously observed, “[a] declaration of the remedies available

to the FTC . . . on the current record would border dangerously on an advisory opinion.” Swish

Mktg., Inc. v. FTC, 669 F. Supp. 2d 72, 78 n.4 (D.D.C. 2009) (Bates, J.); see also FTC v.

Cantkier, 767 F. Supp. 2d 147, 160 (D.D.C. 2011) (“The relief available for Plaintiff’s claims is

a question best addressed once an entitlement to relief is proven.”).

         Indeed, the Supreme Court recently granted two petitions for a writ of certiorari in FTC v.

Credit Bureau Ctr., LLC, No. 19-825, --- S. Ct. ----, 2020 WL 3865251 (July 9, 2020), and AMG

Capital Mgmt., LLC v. FTC, No. 19-508, --- S. Ct. ----, 2020 WL 3865250 (July 9, 2020), to

address the authority of district courts to award equitable monetary relief in suits brought under

Section 13(b) of the FTC Act, 15 U.S.C. § 53(b), such as this one.2 As a result, by the time this

Court may need to consider monetary remedies in this case, it will have the benefit of the

Supreme Court’s decision in those cases as well.

         Although this Court need not reach any question pertaining to remedies at this point, we

note that Liu did conclusively resolve—in the FTC’s favor—one remedy argument that

Surescripts made in prior briefing. Specifically, Surescripts asserted that the Supreme Court’s

holding in Kokesh v. SEC, 137 S. Ct. 1635 (2017), that SEC disgorgement was a “penalty” for

purposes of a statute of limitations, meant that disgorgement is not “equitable relief.”3 Liu


1
    Scheduling Order [ECF No. 54] at 2.
2
 That same day, the Supreme Court also denied Credit Bureau Center’s cross-petition for a writ
of certiorari, which sought Supreme Court review of whether the FTC may file suit directly in a
district court without filing an administrative complaint. See Petition for Writ of Certiorari at i,
Credit Bureau Ctr., LLC v. FTC, No. 19-914, --- S. Ct. ----, 2020 WL 3865255 (July 9, 2020).
3
  See Mem. in Supp. of Surescripts, LLC’s Mot. to Dismiss Compl. [ECF No. 32] at 3 n.2
(“[T]he FTC presumably lacks [the power to seek disgorgement] after the Supreme Court’s
decision in Kokesh . . . .” (citing Kokesh, 137 S. Ct. at 1642 n.3)). As the FTC previously pointed
out, equitable monetary relief is only one of the remedies the agency seeks here. FTC’s Response
to the Court’s January 3, 2020 Minute Order [ECF No. 43] at 3.



                                                  2
           Case 1:19-cv-01080-JDB Document 70 Filed 07/13/20 Page 3 of 6




squarely rejected this argument. 140 S. Ct. at 1940, 1946. The Supreme Court further clarified

that disgorgement of a wrongdoer’s net profits to compensate victims accords with traditional

principles of equitable relief. Id. at 1942-44.

         In addition, while Liu addressed the SEC’s authority, its analysis supports the FTC’s

authority to obtain equitable monetary relief in suits brought under Section 13(b). As the FTC

has explained,4 longstanding Supreme Court precedent dictates that in a government civil

enforcement action, “[u]nless otherwise provided by statute,” an unqualified grant of authority to

issue a permanent injunction to enjoin violations of a regulatory enactment permits the court to

use “all the inherent equitable powers of the District Court . . . for the proper and complete

exercise of that jurisdiction.” Porter v. Warner Holding Co., 328 U.S. 395, 398 (1946).5 Porter

involved the Emergency Price Control Act of 1942, which provided that the government could

enforce the act by bringing suit for “a permanent or temporary injunction, restraining order, or

other order.” Id. at 397 (quotation marks omitted). The Supreme Court upheld the district court’s

order for restitution of overcharges. Id. at 400. In so doing, Porter held that “[u]nless a statute in

so many words, or by necessary and inescapable inference, restricts the court’s jurisdiction in

equity, the full scope of that jurisdiction is to be recognized and applied.” Id. at 398.

         Liu quotes and relies upon this same passage from Porter, describing the statute in Porter

as a “comprehensiv[e] grant of equitable jurisdiction.” 140 S. Ct. at 1943 (alteration in original)

(quotation marks omitted); see also id. at 1946-47 (further discussing Porter). Numerous

appellate decisions have relied on Porter to hold that Section 13(b) of the FTC Act—which,

4
    FTC Mem. in Opp. to Surescripts, LLC’s Mot. to Dismiss Compl. [ECF No. 36] at 13 n.5.
5
 See also Mitchell v. Robert DeMario Jewelry, Inc., 361 U.S. 288, 291-92 (1960) (“When
Congress entrusts to an equity court the enforcement of prohibitions contained in a regulatory
enactment, it must be taken to have acted cognizant of the historic power of equity to provide
complete relief in light of the statutory purposes.”).



                                                  3
          Case 1:19-cv-01080-JDB Document 70 Filed 07/13/20 Page 4 of 6




similar to the statute in Porter, grants the power to issue a “permanent injunction”—authorizes

district courts to order all forms of equitable monetary relief.6 Liu confirms that these principles

remain valid and controlling.

       Finally, Liu also indicated that disgorgement in SEC cases should generally be limited to

“a wrongdoer’s net profits” and “awarded for victims.” 140 S. Ct. at 1940. Though these two

issues are matters for another day, the FTC notes that its request for equitable monetary relief

will address both points. As to the first point, Circuit authority has long held that the SEC may

obtain a disgorgement award measured by the defendant’s net profits.7 As to the second point,

the FTC has a wealth of experience distributing monetary relief to victims of a lawbreaker’s

anticompetitive, unfair, or deceptive conduct.8



6
 See, e.g., FTC v. Commerce Planet, Inc., 815 F.3d 593, 598-99 (9th Cir. 2016); FTC v. Ross,
743 F.3d 886, 890-91 (4th Cir. 2014), cert. denied, 574 U.S. 819 (2014); FTC v. Bronson
Partners, LLC, 654 F.3d 359, 365-67 (2d Cir. 2011); FTC v Gem Merch. Corp., 87 F.3d 466,
469-70 (11th Cir. 1996); FTC v. Sec. Rare Coin & Bullion Corp., 931 F.2d 1312, 1314-15 (8th
Cir. 1991); FTC v. H.N. Singer, Inc., 668 F.2d 1107, 1112-13 (9th Cir. 1982); see also FTC v.
Mylan Labs, Inc., 62 F. Supp. 2d 25, 36-37 (D.D.C. 1999); cf. United States v. Rx Depot, Inc.,
438 F.3d 1052, 1054–63 (10th Cir. 2006) (citing Porter and holding courts can award
disgorgement despite the fact that the FDA’s statute did not explicitly authorize such a remedy);
United States v. Lane Labs-USA, Inc., 427 F.3d 219, 236 (3d Cir. 2005) (same); SEC v. First
City Fin. Corp., 890 F.2d 1215, 1230 (D.C. Cir. 1989) (citing Porter and holding
“[d]isgorgement, then, is available simply because the relevant provisions of the Securities
Exchange Act of 1934 . . . vest jurisdiction in the federal courts”).
7
  First City Fin. Corp., 890 F.2d at 1232 (“Although the [government] bears the ultimate burden
of persuasion that its disgorgement figure reasonably approximates the amount of unjust
enrichment, we believe the government’s showing of appellants’ actual profits on the tainted
transactions at least presumptively satisfied that burden.”).
8
  An analysis of all funds disbursed by the FTC’s redress office in fiscal year 2019 shows that
98.5% ($478 million) was returned to injured consumers, 0.4% ($1.8 million) was sent to the
U.S. Treasury, and 1.1% ($5.5 million) was paid to contractors to cover the administrative costs
of distributing these funds. In addition, during the same period, $344.4 million was refunded to
consumers by defendants as a result of FTC cases. In cases where the defendants administered
redress, no money was sent to the U.S. Treasury.



                                                  4
          Case 1:19-cv-01080-JDB Document 70 Filed 07/13/20 Page 5 of 6




        In sum, Liu rejected Surescripts’s Kokesh argument, and Liu’s reasoning supports this

Court’s ability to award equitable monetary relief. But as this case is in the midst of discovery,

the FTC respectfully submits that there is no need to further consider such remedial issues before

a finding of liability.




Dated: July 13, 2020                          Respectfully submitted,

                                              /s/ Markus H. Meier
                                              Markus H. Meier (D.C. Bar No. 459715)
                                              Bradley S. Albert
                                              Elizabeth Hilder
                                              Joseph P. Mathias
                                              Tanya O’Neil (D.C. Bar No. 1021933)
                                              David B. Schwartz
                                              Federal Trade Commission
                                              600 Pennsylvania Avenue, NW
                                              Washington, DC 20580
                                              Tel: 202-326-3759
                                              Email: mmeier@ftc.gov

                                              Counsel for Plaintiff Federal Trade Commission




                                                 5
          Case 1:19-cv-01080-JDB Document 70 Filed 07/13/20 Page 6 of 6




                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 13th day of July, 2020, I have electronically filed a true and

correct copy of the Federal Trade Commission’s Response to the Court’s June 22, 2020 Minute

Order with the Clerk of the Court using the CM/ECF system, which will automatically send e-

mail notification of such filing to all counsel of record.


Dated: July 13, 2020                           /s/ Markus H. Meier
                                               Markus H. Meier (D.C. Bar No. 459715)
                                               Federal Trade Commission
                                               600 Pennsylvania Avenue, NW
                                               Washington, DC 20580
                                               Tel: 202-326-3759
                                               Email: mmeier@ftc.gov

                                               Counsel for Plaintiff Federal Trade Commission
